Citation Nr: 0728512	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  99-16 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD), prior to September 30,1996?

2.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD), from September 30, 1996 to May 13, 2003?

3.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD), after May 13, 2003?


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to June 
1967.  

This matter comes before the Board of Veterans' Appeals from 
an August 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York which 
denied entitlement to a rating higher than 50 percent for 
PTSD.  

In a June 1994 rating decision, the veteran was granted 
service connection for PTSD and assigned a 30 percent 
evaluation.  In a November 1996 RO decision, the rating was 
increased to 50 percent. 
  
The veteran requested a Travel Board hearing and while he was 
notified of the time, date, and location of the hearing, he 
failed to appear. There is no indication that the veteran 
desires to reschedule the hearing. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the benefits sought on appeal.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to September 30, 1996, the veteran's PTSD was not 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

2.  Between September 30, 1996 and May 13, 2003, the 
veteran's PTSD was manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

1.  Prior to September 30, 1996, the schedular criteria for 
an increased evaluation for PTSD were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2006).

2.  Between September 30, 1996 and May 13, 2003, the 
schedular criteria for a 70 percent evaluation for PTSD were 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in the July 1999 
statement of the case, and in April 2003 correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
While notice was not provided explaining how an effective 
date is assigned any questions regarding that matter is 
premature prior to the RO implementing the decision reached 
below.  While the appellant may not have received full notice 
prior to the initial decision, after pertinent notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

Background

A December 1993 VA PTSD examination report concluded with a 
diagnosis of PTSD described as mild to moderately severe. 
Historically, the veteran reported serving in combat in 
Vietnam.  He stated that he had been pinned down for 21/2 -3 
hours with his platoon and saw several mutilated by enemy 
fire and die.  Mental status examination revealed that the 
veteran was alert and oriented, but somewhat anxious and 
agitated.  He presented with difficulty relating the events 
and horror in service.  He admitted to mild depression which 
was never suicidal.  Mood was euthymic to irritable to 
depressed.  His memory was intact with no organicity. He was 
not hallucinating, delusional, or psychotic.  Insight was 
good and judgment fair.  In summary he presented with PTSD of 
delayed type and met the criteria in DMS3-R.  He was 
considered competent.  The examiner supplied a Global 
Assessment of Functioning (GAF) score of 55.  

A September 30, 1996 VA PTSD examination report concluded 
with a diagnosis of moderately severe PTSD. The veteran 
reported dreams and nightmares about Vietnam.  He reported 
being treated at VA Medical Center with Periactin and 
Cyprohepadine, and attending weekly group therapy sessions.  
He reported being easily startled, having no desire to go 
out, and preferring to stay home and vegetate.  Mental status 
examination revealed that the veteran was anxious and 
agitated.  He had difficulty recalling the history of what 
happened in Vietnam.  He was not hallucinating, delusional, 
or psychotic.  Mood and affect was depressed.  He did express 
overt suicidal ideations.  Recent and remote memory were 
impaired by depression.  Insight was fair and judgment good.  
In summary he presented with moderately severe PTSD under the 
Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition (Revised).  He was considered competent.  The 
examiner supplied a GAF score of 40.  

A May 13, 2003 VA PTSD examination report noted that the 
veteran reported being anxious, having trouble sleeping, and 
having a history of nightmares.  He described feelings of 
suicidality due to feelings of worthlessness and 
helplessness.  A history of homicidal ideation was also 
noted.  The examiner noted that the veteran had attended 
group therapy for many years, but did not participate in 
individual therapy. He admitted to a history of alcohol abuse 
after service but quit drinking about 18 year ago.  Mental 
status examination revealed that the veteran was alert and 
oriented and did not display any obvious thought deficiency.  
His memory and vocabulary were both good; and speech was 
logical and focused at all times.  He did not appear to be 
emotionally labile, aggressive, destructive, or violent.  He 
had no history of being arrested.  The veteran was oriented 
times four, however, he had a very limited knowledge of world 
affairs.  For example, the appellant was unable to name the 
President of the United States.  The appellant stated that he 
did not read the newspaper or watch television.  In 
conclusion the examiner noted that the veteran continued to 
meet the criteria for PTSD.  He appeared to be moderately 
impaired in his overall functioning and suffered from low 
self esteem, dysphoric mood, social avoidance, sleep 
disturbance, and limited education.  The examiner provided a 
Global Assessment of Functioning score of 52, and the 
examiner opined that the appellant was moderately impaired.

Laws and Regulations

Disability ratings are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

PTSD is rated under Diagnostic Code (Code) 9411 of VA's 
Rating Schedule.  38 C.F.R. § 4.130.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  GAF scores ranging from 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well. GAF 
scores between 51 and 60 are reflective of moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, 
or school functioning, e.g., few friends, conflicts with 
peers or co-workers). GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). A GAF score in the 
31 to 40 range indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). Id.

Analysis

The Board finds that for the period prior to September 30, 
1996, the preponderance of the medical evidence of record is 
against finding that the veteran met the criteria necessary 
for an increased evaluation for his PTSD.  In this respect, a 
December 1993 VA examination revealed the appellant's PTSD 
was productive of a mild to moderately severe impairment.  
There was no recorded evidence of suicidal ideation, 
obsessional rituals, illogical speech, panic, near continuous 
depression, or impaired impulse control.  Further there was 
no evidence that PTSD caused the appellant to neglect his 
personal appearance or hygiene.  Moreover, the December 1993 
VA examination showed that the appellant did not have more 
than mild depression, his memory was found to be intact, and 
there was no evidence of any psychotic symptomatology.  
Accordingly, for the period prior to September 30, 1996 the 
preponderance of the clinical evidence is against finding 
that the veteran's PTSD was more severe than reflected by the 
50 percent rating assigned. 

With respect to the period between September 30, 1996 and May 
13, 2003, however, the Board finds a 70 percent rating 
warranted under the doctrine of reasonable doubt.  In this 
respect, at the May 2003 VA examination noted complaints of 
both suicidal and homicidal ideation.  Further, the appellant 
was assigned a GAF score of 40 in September 1996.  While the 
examiner's findings of only moderate impairment mitigate 
against the assignment of a total rating, particularly in the 
absence of pathology such as a gross impairment in thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, etc., 38 C.F.R. § 4.130; on balance 
the evidence is in equipoise as to whether a 70 percent 
evaluation is in order.  Accordingly, for the period from 
September 30, 1966 to May 13, 2003, a 70 percent evaluation 
is assigned for PTSD.


ORDER

Entitlement to an increased evaluation prior to September 30, 
1996, for PTSD is denied.  

For the period between September 30, 1996 and May 13, 2003, a 
70 percent rating is assigned for the veteran's PTSD subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

A review of the record  reveals that the veteran has not been 
seen for a comprehensive VA psychiatric examination since May 
13, 2003.  Consequently, the evidence is too stale to rate 
his PTSD for the period after that date.  Governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment.  38 C.F.R. § 3.326 (2006); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Hence, further 
development is required.

Therefore, this case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
and identified private and VA medical 
records pertaining to the veteran's PTSD.  
In this respect, the RO must contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his PTSD since May 2003 
whose records have not been previously 
secured.  The appellant should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the RO must obtain 
any outstanding VA treatment reports. 

2.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

3.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
veteran to determine the extent and 
severity of his PTSD.  All indicated 
studies should be performed.  In 
accordance with the latest AMIE 
worksheets for rating PTSD, the examiner 
is to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any impairment due to PTSD.  
The rationale for any opinions expressed 
must be provided.  The claims file must 
be made available to and reviewed by the 
examiner.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue. If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


